Ao 199A (Rev. 12/1 l~ EDCA [Fresno]) order setting conditions of Release Pas¢ l Of _2_ Pag¢$

 

UNITED STATES DISTRICT CoURT
for the

Eastern District of California

UNITED STATES OF AMERICA,

v.
Case No. 1:18-cr-00243-DAD-BAM

\./\/\/\/

GLENN EDANO EBIDAG,

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: wU.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

before District Judge Dale A. Drozd Courtroom 5

on March 4, 2019 at 10200*§§\[/_[_¢7

 

 

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

A0199C inev.os/os-EDCA[Fresno|) Adviceoi‘Pt-mtiiies Pasc,, 2 Of , 2 Pae¢$

ADVICE OF PENALTIES AND SANCTIONS

 

TO Tl-IE DEFENDANT: GLENN EDANO EBIDAC
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your airest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, jurol', informant, or officer of the couit. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed lf you are convicted of:

(l) an offense punishable by deatli, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than 5250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two yeai's, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted

Acknowledgment of the Defcndant
l acknowledge that l am the defendant in this case and that l am aware of the conditions of release l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed I am aware of the penalties and sanctions
set forth above.

/é

Defeitdant' 's Si'gmzmre

Directions to the United States Marshal

( |:l ) The defendant is ORDERED released after processing

Date: WBB_ ’a,l_£_[;};)_~¢_slf'z) /D¢"@ A' DT/

Jrfdi`cim' Oj]‘ir:err's Si'gna!ure n

Pri`nfed name and rifle

DlS'leBUTION: COURT DEFENDAN'I` PRETRIAL SERV[CE U.S. A'|TORNEY U.S. MARS{'IAL

